Exhibit 99.3 SILVERSUN TECHNOLOGIES, INC. UNAUDITED PRO FORMA CONDENSED FINANCIAL STATEMENTS SILVERSUN TECHNOLOGIES, INC. Unaudited Pro Forma Condensed Balance Sheets March 31, 2012 ASSETS Historical SilverSun Historical HighTower Pro Forma Adjustments Pro Forma Current assets Cash $ $ ) f $ Accounts receivable, net ) a Other current assets - Total current assets ) Property and equipment, net Deposits and other assets - Intangible assets - b, e Total assets $ LIABILITIES AND STOCKHOLDERS’DEFICIT Current liabilities Accounts payable and accrued expenses $ $ a $ ) a, g, h $ Accrued interest - Line of credit - - c Capital lease obligations - Notes payable to related parties - Convertible promissory note – related party, net of discount - Due to related party ) f Deferred revenues Customer deposits - ) f - Promissory note - ) f - Total current liabilities ) Stockholders’ deficit Preferred stock, $1.00 par value; authorized 1,000,000 shares; No shares issued and outstanding - - - Series A Convertible Preferred Stock, $1.00 par value; authorized 2 shares;no shares issued andoutstandingat March 31, 2012 - - - Series B Preferred Stock, 1.00 par value; authorized 1 share; 1 shares issued and outstanding 1 - 1 Common stock: Class A – par value $.0001; authorized 750,000,000 shares; 116,800,933 and 4,456,912 shares issued and outstanding - Common stock, par value $1.00 – 1,045 issued and outstanding - ) f - Class B – par value $.0001: authorized 50,000,000 shares; no shares issued and outstanding - - - Additional paid-in capital - e, f, g, h Accumulated deficit ) ) e, f, g, h ) Total stockholders’ deficit ) ) ) Total liabilities and stockholders’ deficit $ 2 SILVERSUN TECHNOLOGIES, INC. Unaudited Pro Forma Condensed Statement of Operations Three Months Ended March 31, 2012 Historical SilverSun Historical HighTower Pro Forma Adjustments Pro Forma Revenues, net $ $ $ ) d $ Cost of revenues ) d Gross profit - Selling, general andadministrative expenses : Selling, general and administrative expenses g Shares-based compensation expense - Depreciation and amortization - e Total selling, general and administrative expenses Loss from operations ) Other income (expense) Amortization of debt discount ) - ) Other income - Interest, net ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted Average Shares – basic and diluted 3 SILVERSUN TECHNOLOGIES, INC. Unaudited Pro Forma Condensed Statement of Operations Year Ended December 31, 2011 Historical SilverSun Historical HighTower Pro Forma Adjustments Pro Forma Revenues, net $ $ $ ) d $ Cost of revenues ) d Gross profit - Selling, general andadministrative expenses : Selling, general and administrative expenses g Depreciation and amortization - e Total selling, general and administrative expenses Loss from operations ) ) ) Other income (expense) Gain on revaluation of derivatives - Gain on extinguishment of debt and derivative liability - Gain on sale of marketable securities - Other income - Interest, net ) ) ) h ) Total other income (expense) ) Net income (loss) ) ) Net loss attributable to non-controlling interest in SWKTechnologies, Inc. - - Net income (loss) attributable to SilverSun Technologies, Inc. $ $ ) $ ) $ Net income (loss) per common share – basic $ $ Net income (loss) per common share - diluted $ $ Weighted Average Shares – basic Weighted Average Shares – diluted 4 SILVERSUN TECHNOLOGIES, INC. Notes To Unaudited Pro Forma Condensed Financial Statements 1. Basis of Presentation SilverSun Technologies, Inc. (the “Company”) is an information technology company, and a value added reseller and master developer for Sage Software’s MAS 90/200/500 and ERP X3 financial and accounting software as well as the publisher of its own proprietary Electronic Data Interchange (EDI) software, “MAPADOC.”The Company focuses on the business software and information technology consulting market, and is looking for other opportunities to grow its business. The Company sells services and products to various end users, manufacturers, wholesalers and distributor industry clients located throughout the United States. In June 2012, the Company’s wholly-owned subsidiary, SWK Technologies, Inc., acquired certain assets of HighTower Inc.for total considerationof $741,598, including $441,964 in cash and noncash portion assumption of deferred revenue obligation of $299,634. The preliminary purchase price was primarily allocated based on their estimated fair value to intangible assets. Upon completion of an independent valuation the purchase price allocated to the tangible and identifiable intangible assets acquired and liabilities assumed will be modified according to their respective estimated fair values, with the excess purchase consideration, if any, being allocated to goodwill at the closing of the transaction. HighTower, Inc.,is an information technology company that develops custom software for most of the ERP solutions it offers, and has a variety of established, off-the-shelf enhancements for Sage MAS 90 ERP and Sage MAS 200 ERP software systems. HighTower, Inc. is also a value added reseller for Sage Software’s MAS 90/200/500 financial and accounting software. HighTower, Inc. sells services and products to various end users, manufacturers, wholesalers and distributor industry clients located throughout the United States. The unaudited pro forma balance sheet as of March 31, 2012 gives effect to the acquisition of HighTower, Inc. as if it had occurred as of March 31, 2012, based on a preliminary price allocation. The unaudited pro forma statements of operations for the three months ended March 31, 2012 and the year ended December 31, 2011 combines the historical operating results of the Company for the respective periods and the historical operating results for HightTower, Inc.,prepared under the assumption that the acquisition of HighTower, Inc. had occurred as of January 1, 2011. The unaudited pro forma financial information is not necessarily indicative of the results of operations that would have been reported if the combination had actuallybeen completed as presented in the accompany unaudited pro forma combined condensed balance sheet and statements of operations. The unaudited pro forma combined condensed financial information presented is based on, and should be read in conjunction with, the historical financial statements and the related notes thereto for both the Company, as disclosed in its reports filed with the SEC, and HighTower, Inc. 5 SILVERSUN TECHNOLOGIES, INC. Notes To Unaudited Pro Forma Condensed Financial Statements 2. Explanation of Pro Forma Adjustments The following pro forma adjustments are included in the unaudited pro forma combined condensed balance sheet and/or the unaudited pro forma combined condensed statements of operations. a. Elimination of intercompany accounts receivable and accounts payable. b. An increase to intangible assets to reflect the estimated value of the assets acquired from HighTower, Inc. on the closing date. c. An increase in the line of credit to acquire the assets of HighTower, Inc. on the closing date. d. Elimination of related transactions between the two companies. e. Amortization of acquired intangibles f. Elimination of items not assumed in the transaction. g. Legal and accounting fees associated with transaction h. Interest on line of credit 6
